DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)
Claims 22-42 have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


WO2012033537A1
Claim(s) 22-23, 25-27, 30-32, 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisfeld et al. (US 20110254948A1 hereinafter Eisfeld) in view of Gruenberg (WO 03/024312 A1) and further in view of Popp (US. 20090143892A1) and further in view of Berenson et al. (US. 20030235908A1). and further in view of Diane Longo et al. (WO2012033537A1). 

With respect to claim 22, Eisfeld teaches a method for manufacturing a cell therapy product, the method comprising:
 receiving, at a manufacturing facility, a solid tumor obtained from a patient or a first population of cells obtained from the solid tumor (‘948; Para 0032: the cells can be targeted according to a variety of properties that distinguish the cells from others in the specimen. A property useful in distinguishing a cell can be its morphological characteristics such as shape or size and physiological characteristics such as the location or the presence or absence of one or more detectable marker.; Para 0033: The chosen label can be any that substantially identifies and distinguishes the first population of cells from the second population of cells);
 Gruenberg teaches 
generating, by a computing device, a manufacturing label for a manufacturing container to be used for manufacturing the cell therapy product from at least a portion of the obtained solid tumor or the first population of cells, the manufacturing label comprising information associated with the patient, the process for manufacturing the cell therapy product and quality of manufactured cell therapy product (‘312; Abstract: by disclosure, Gruenberg describes the systems and methods include establishing a central processing facility and a plurality of satellite facilities administered under a single government license for conducting somatic cell or gene therapy, collecting source material at one of the satellite facilities from a first subject, transporting the source material from the first subject and delivering the source material to the central processing facility, processing the source material from the first subject at the central processing facility to produce a therapy product for administration to the same first subject. Gruenberg further describes producing cell therapy product permits manufacture under conditions that meet CGMP under a single manufacturing license.The Examiner interprets CGMP construed as manufactured quality control; page/lines  14/17-21:  symbology refers to the code, such as a bar code, that is engraved or imprinted on any device or container that contains a subject or other sample. The symbology is any element of a code known or designed by the user. The symbols can be directly read or can be associate, such as by a relational database, with information stored in a remote computer or memory or other such device or means. For example, each sample can be uniquely identified with an encoded symbology. The processing steps can be recorded in a remote computer and associated with the code; the computer can direct the processing and tracking of the sample. The symbology can be read, for example, with an optical reader.; page/lines 14/23-15/4  an optical memory refers to the symbology and the surface on which it is engraved or otherwise imprinted. As used herein, an array refers to a collection of elements, such as different compositions of cells, containing three or more members. An addressable array is one in which the members of the array are identifiable, typically by position on a solid phase support or by virtue of an identifiable or detectable label, such as by color, fluorescence. electronic signal (i.e. RF, microwave or other frequency that does not substantially alter the interation of the molecules of interest), bar code or other symbology, chemical or other such label.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Eisfeld with the technique of providing cell therapy product of Gruenberg and the motivation is to provide manufacturing and distributing cell therapy and gene therapy products 
 initiating a process to manufacture the cell therapy product (‘312; Abstract), the process comprising: 
Popp teaches 
dynamic scheduling, by the computing device, patient treatment events, the dynamic scheduling being dependent on acceptance parameters for subsequently manufactured cell therapy product (‘892; Abstract: monitoring an acceptance criteria of pharmaceutical manufacturing processes are described and disclosed herein. Consequently, the methods provide a means to perform validation and quality control on an integrated level whereby a pharmaceutical manufacturer can ensure data and product integrity and minimize cost). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Eisfeld/Gruenberg with the technique of monitoring acceptance criteria of Popp and the motivation is to provide acceptance criteria  cell therapy and gene therapy products 

Berenson teaches 
initiating expansion of the cell therapy product from at least some of the obtained solid tumor or the first population of cells using a cell expansion technique and determining acceptance parameters for the expansion of the cell therapy product at a plurality of time points (‘908; Para 0120: selection of cell expansion technique prior to stimulation; Para 0122: To effectuate isolation of different T-cell populations, exposure times to the concentration force may be varied or pulsed. For example when such force is a magnet, exposure to the magnet or the magnetic field strength may be varied, and/or expansion times may be varied to obtain the specific phenotype of interest. The expression of a variety of phenotypic markers change over time; therefore, a particular time point may be chosen to obtain a specific population of T-cells. Accordingly, depending on the cell type to be stimulated, the stimulation and/or expansion time may be 10 weeks or less, 8 weeks or less, four weeks or less, 2 weeks or less, 10 days or less, or 8 days or less (four weeks or less includes all time ranges from 4 weeks down to 1 day (24 hours) or any value between these numbers)), 
performing a quality control assay to determine acceptance parameters for the manufactured cell therapy product at the plurality of time points (‘908; Para 0122). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Eisfeld/Gruenberg/Popp with the technique of activating and expanding cells of Berenson and the motivation is to provide acceptance parameters for the expansion of the cell therapy product at a plurality of time points
Diane Longo teaches 
receiving, at the computing device, the acceptance parameters for the manufactured cell therapy product; generating, by the computing device, an updated manufacturing label corresponding to each of the plurality of time points (‘537; Para 0075: The activation profiles for each cell population can be analyzed to identify one or more ranges of activation levels that exhibit little variance among the cell populations of normal samples. The activation profiles can be further analyzed to identify activation levels associated with different time points and/or modulator concentrations that are unique to a population of cells; Para 00136-00137), the updated manufacturing label comprising updated information associated with quality of manufactured cell therapy product, the updated information comprising the acceptance parameters at a corresponding time point; reading, by the computing device, the updated manufacturing label at each of the plurality of time points (‘537; Para 00162); and 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Eisfeld/Gruenberg/Popp/Berenson with the technique of benchmarks for normal cell identification of Diane Longo and the motivation is to generating, by the computing device, an updated manufacturing label corresponding to each of the plurality of time points

Eisfeld in view of teaches Berenson/Popp/Diane Longo teaches 
completing expansion of the cell therapy product based on information read from the updated manufacturing label at each of the plurality of time points (‘312; page/lines After producing the therapy product (step 148), a label, such as GUID barcode label, is printed and used to label a therapy product source bag (step 1 50). Next, the therapy product can be transferred from the "child"s source bag or the bio-reactor into the labeled therapy product source bag (step 1 52), construed as completion of expansion of cell therapy product).  
Claim 35 is rejected as the same reason with claim 22
With respect to claim 23, the combined art teaches the method of claim 22, Berenson discloses further comprising, for each manufacturing step, providing, by the computing device, a warning signal when:
information relating to the patient on the updated manufacturing label for the manufacturing step does not match the information relating to the patient on the manufacturing label for an immediately preceding manufacturing step, or 
acceptance parameters on the updated manufacturing label for a given time point in the manufacturing process do not meet acceptance criteria for the given time point in the manufacturing process (‘892; Abstract), 
wherein the acceptance parameters comprise one or more of viability, sterility, cell count, mycoplasma count, CD3 count, a result of an endotoxin assay, and a result of a Gram stain assay (‘908; Paras 0183: sterility; Para 0246: cell count)  
Claim 36 is rejected as the same reason with claim 23. 

With respect to claim 25, the combined art teaches the method of claim 22, Berenson discloses wherein the cell expansion technique includes culturing the cell therapy product in a single closed container bioreactor (‘908; Para 0129: ell stimulation methodologies described herein may be carried out in a variety of environments (i.e., containers). For example, such containers may be culture flasks, culture bags, or any container capable of holding cells, preferably in a sterile environment. In one embodiment of the present invention a bioreactor is also useful).  

With respect to claim 26, the combined art teaches the method of claim 22, wherein the manufacturing label comprises a barcode encoding the information associated with the patient, the process to manufacture the cell therapy product and quality of manufactured cell therapy product (‘908; Para 0130: separation processes to enable expansion and tailoring of specific functional cell populations for immunotherapeutic infusion into patients in cell or gene-based therapies).  

With respect to claim 27, the combined art teaches the method of claim 22, Berenson discloses further comprising scheduling a set of dates corresponding to a plurality of time points, including a first time point and a second time point subsequent to the first time point, for determining whether acceptance parameters for the manufactured cell therapy product meet the acceptance criteria during the process to manufacture the cell therapy product depending on the cell expansion technique being used and when a cell order request is received at the manufacturing facility (‘908; Para 0122: a particular time point may be chosen to obtain a specific population of T-cells).   

With respect to claim 30, the combined art teaches the method of claim 22, Berenson discloses further comprising: upon determining that the acceptance parameters for the manufactured cell therapy product meet the acceptance criteria, determining a completion date for the manufacturing of the cell therapy; generating, by the computing device, a schedule for patient treatment events corresponding to a use of the cell therapy product for treating a patient based on the completion date; transmitting, to a logistics interface, a pick-up order based on the completion date; and transmitting, to a hospital-side interface, the schedule for the patient treatment events (‘908; Para 0068: increases the flexibility of scheduling patient processing and infusions).  

With respect to claim 31, the combined art teaches the method of claim 22, Diane Longo discloses wherein the manufacturing label comprises a time point corresponding to a manufacturing process being used for manufacturing the cell therapy product when the manufacturing label is generated, a container-identifying code, the patient-specific identifier, manufacturing steps completed at the time point, acceptance parameters associated with the completed processes, and a manufacturing process being performed at the time point (‘537; Para 0053: ell signaling information for a subject, e.g., a patient, can be normalized based on a sample grouping or characteristic of the subject, e.g., race, gender, age, or ethnicity. The cell signaling information can be an activation level of one or more activation elements.).  

With respect to claim 32, the combined art teaches the method of claim 22, wherein the manufacturing label comprises a graphical identification code encoding the cell order identifier, the patient-specific identifier, and information associated with the patient, the process for manufacturing and quality of the cell therapy product, the graphical identification code being one of a 1-dimensional barcode and a 2-dimensional barcode (‘537; Para 0251: barcode).  

With respect to claim 36, the combined art teaches the  method of claim 35, Berenson discloses wherein the acceptance parameters comprise one or more of viability, sterility, cell count, mycoplasma count, CD3 count, a result of an endotoxin assay, and a result of a Gram stain assay (‘908; Paras 0183: sterility; Para 0246: cell count).  

With respect to claim 37, the combined art teaches the method of claim 35, Diane Longo discloses further comprising generating, by the computing device, an updated manufacturing label corresponding to each of the plurality of time points, the updated manufacturing label comprising updated information associated with quality of manufactured cell therapy product, the updated information comprising the acceptance parameters at a corresponding time point (‘537; Para 0075: The activation profiles for each cell population can be analyzed to identify one or more ranges of activation levels that exhibit little variance among the cell populations of normal samples. The activation profiles can be further analyzed to identify activation levels associated with different time points and/or modulator concentrations that are unique to a population of cells; Para 00136-00137).  

Claim(s) 24, 33, 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisfeld et al. (US 20110254948A1 hereinafter Eisfeld) in view of Gruenberg (WO 03/024312 A1) and further in view of Popp (US. 20090143892A1) and further in view of Berenson et al. (US. 20030235908A1). and further in view of Diane Longo et al. (WO2012033537A1) and further in view of Slepushkin et al. (US 20080274091A!)

With respect to claim 24, the combined art does not, according to the method of claim 22, wherein information relating to the patient comprises a patient-specific identifier and a cell order identifier associated with a cell order request to manufacture the cell therapy product for the patient.  However, Slepushkin discloses the aforementioned feature (‘091; Paras 0274: unique lot number; Para 0275: contained cell volume Para 0276 unique barcod4e number)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Eisfeld/Gruenberg/Popp/Berenson/Diane Longo with the technique of T-cell manufacturing process of Slepushkin and the motivation is to provide patient identifier on manufacturing labels. 

With respect to claim 33, the combined art does not teach, according to the method of claim 22, further comprising generating a contingent shipping label for a shipping container containing the cell therapy product before performing a final quality control assay, the contingent shipping label being indicative that the cell therapy product is not releasable unless a result of the final quality control assay indicates that the plurality of acceptance parameters meet acceptance criteria. However, Slepushkin discloses the aforementioned feature (‘091; Para 0340: Prior to a subject cell product being processed or tested, production personnel scan both the material being processed or tested and the barcode affixed to the batch production records or Quality Control (QC) test document for an identical match. If these do not match, a warning is given on the computer screen. The individual scanning the material must then attest that a reconciliation was made and initials and dates the batch production records or QC test document).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Eisfeld/Gruenberg/Popp/Berenson/Diane Longo with the technique of T-cell manufacturing process of Slepushkin and the motivation is to provide patient identifier on manufacturing labels. 

With respect to claim 38, the combined art does not teach, according to the method of claim 35, wherein the warning signal comprises: when information relating to the patient on the manufacturing label for the manufacturing step does not match the information relating to the patient on the manufacturing label for the immediately preceding manufacturing step, a prevention signal preventing further processing of the manufactured cell therapy product, However, Slepushkin discloses the aforementioned feature (‘091; Para 0340).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Eisfeld/Gruenberg/Popp/Berenson/Diane Longo with the technique of T-cell manufacturing process of Slepushkin and the motivation is to provide patient identifier on manufacturing labels

With respect to claim 39, the combined art does not teach, according to the method of claim 35, wherein the warning signal comprises: if acceptance parameters on the manufacturing label for a given time point in the manufacturing process do not meet acceptance criteria for that time point in the manufacturing process, an alert signal indicating that the acceptance criteria for that time point are not me. However, Slepushkin discloses the aforementioned feature t (‘091; Para 0340).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Eisfeld/Gruenberg/Popp/Berenson/Diane Longo with the technique of T-cell manufacturing process of Slepushkin and the motivation is to provide patient identifier on manufacturing labels


With respect to claim 40, the combined art teaches the method of claim 39, Slepushkin discloses wherein the alert signal causes the computing device to generate an updated manufacturing label comprising updated information associated with quality of manufactured cell therapy product, the updated information comprising the acceptance parameters at the given time point (‘091; Para 0340).  

With respect to claim 41, the combined art teaches the method of claim 40, Slepushkin discloses further comprising reading the updated manufacturing label and determining, based on the updated information, whether additional processing of the manufactured cell therapy product can be performed to meet the acceptance criteria at that time point (‘091; Para 0198).  

With respect to claim 42, the combined art teaches the method of claim 41, Slepushkin discloses further comprising controlling, by the computing device, the manufacturing process to enable the additional processing of the manufactured cell therapy product to meet the acceptance criteria at the given time point (‘091; Para 0198).   


Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisfeld et al. (US 20110254948A1 hereinafter Eisfeld) in view of Gruenberg (WO 03/024312 A1) and further in view of Popp (US. 20090143892A1) and further in view of Berenson et al. (US. 20030235908A1). and further in view of Diane Longo et al. (WO2012033537A1) and further in view of Bickley et al. (US 20050246042A1)

With respect to claim 28, the combined art does not teach according to the method of claim 22, further comprising receiving courier status information via a courier computing subsystem, in response to receiving the courier status information, determining shipping schedule for shipping the manufactured cell therapy product based on the determined schedule of manufacturing, and generating a shipping label for a shipping container containing the manufactured cell therapy product. However, Biclkey discloses the aforementioned feature (‘042; Para 0030: updates the status of the order in one or more databases to flag the order as having been released and automatically conveys the ordered items ). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Eisfeld/Gruenberg/Popp/Berenson/Diane Longo with the technique controlling resource allocation of Bickley and the motivation is to providing shipping label for cell therapy products

With respect to claim 29, the combined art teaches the method of claim 28, Bicley discloses further comprising transmitting a shipping request to a logistics facility based on the determined shipping schedule (‘042; Para 0031).  

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Biopolymeric Materials for tissue regeneration, cell manufacturing, and drug delivery, Castilla, David Alfonso, University of Arkansas, 2021 
Optimizing the manufacturing and efficacy of T-cell Immunotherapies for T the treatment of cancer, Burnham, Rebecca Elizabeth, Emory University, 2021

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686